DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 and 3-6 are presently under consideration. Claim 2 remains cancelled as set forth in applicant’s amendments to the claims filed with the response dated 17 May 2022.
Applicant’s amendments to the claims filed with the response dated 17 May 2022. have overcome the prior art grounds of rejection of record and these rejections are therefore withdrawn. 
Upon further search and consideration of applicant’s newly amended claims, new prior art was discovered and a new grounds of rejection are set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1 and 3-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harada et al (US 2016/0163898) and further in view of Funakoshi et al (US 2012/0024371) and in further view of Linderman et al (US 8,636,198).

Regarding claim 1 Harada discloses a photovoltaic device comprising: 
a semiconductor substrate of a first conductivity type ([0076]-[0077] Fig. 9A see: n-type silicon substrate 1); 
a first amorphous semiconductor layer of the first conductivity type on one of the faces of the semiconductor substrate ([0078] Fig. 9A see: n-type amorphous semiconductor strip 102n); 
a second amorphous semiconductor layer of a second conductivity type on one of the faces of the semiconductor substrate, the second conductivity type being opposite to the first conductivity type ([0078] Fig. 9A see: p-type amorphous semiconductor strip 102p); 
a first electrode electrically connected to the first amorphous semiconductor layer ([0079] Fig. 9A see: electrode 103n); 
a second electrode electrically connected to the second amorphous semiconductor layer ([0079] Fig. 9A see: electrode 103p); 
a first wire connected to a portion of the first electrode via a first conductive adhesive layer ([0160] Fig. 9A see: n-type wiring member 302n bonded to the n-type electrode 103n through solder resin 801); and 
a second wire connected to a portion of the second electrode via a second conductive adhesive layer ([0160] Fig. 9A see: p-type wiring member 302p bonded to the p-type electrode 103p through solder resin 801), wherein 
the first amorphous semiconductor layer and the second amorphous semiconductor layer are disposed on the same face of the semiconductor substrate (Fig. 9A see: n-type amorphous semiconductor strip 102n and p-type amorphous semiconductor strip 102p disposed on same back surface),
the first electrode comprises: 
a first conductive layer in contact with the first amorphous semiconductor layer, the first conductive layer composed primarily of silver ([0089] Fig. 9A see: n-type electrode 103n can be formed from silver); and 
the second electrode comprises: 
a third conductive layer in contact with the second amorphous semiconductor layer, the third conductive layer composed primarily of silver ([0089] Fig. 9A see: p-type electrode 103p can be formed from silver).  
Harada teaches the first and second electrodes can be formed from a laminate of metals including Silver, and Nickel (para [0089]), but does not explicitly disclose where the first electrode comprises a second conductive layer between the first conductive layer and the first wire, the second conductive layer composed of copper, nickel, aluminum, molybdenum, titanium, or an alloy of some or all of these metals, or wherein the second electrode comprises a fourth conductive layer between the third conductive layer and the second wire, the fourth conductive layer composed of copper, nickel, aluminum, molybdenum, titanium, or an alloy of some or all of these metals, the second conductive layer includes a portion connected to the first wire via the first conductive adhesive layer and a portion in direct contact with the first wire and the fourth conductive layer includes a portion connected to the second wire via the second conductive adhesive layer and a portion in direct contact with the second wire.
Funakoshi teaches a solar cell device including first and second silver electrodes where a conductive coating layer formed from nickel is provided over the first and second silver electrodes to provide protection from oxidation and to provide improved solderability (Funakoshi, [0041]-[0045], [0049]-[0050], Fig. 4 see: coating layers 14 of nickel provided over first electrode 12 and second electrode 11).
Funakoshi and Harada are combinable as they are both concerned with the field of solar cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Harada in view of Funakoshi such that the first electrode of Harada comprises a second conductive layer between the first conductive layer and the first wire, the second conductive layer being composed of nickel as taught by Funakoshi (Funakoshi, [0041]-[0045], [0049]-[0050], Fig. 4 see: coating layer 14 of nickel provided over first electrode 12), and wherein the second electrode of Harada comprises a fourth conductive layer between the third conductive layer and the second wire, the fourth conductive layer being composed of nickel as taught by Funakoshi (Funakoshi, [0041]-[0045], [0049]-[0050], Fig. 4 see: coating layers 14 of nickel provided over second electrode 11) as Funakoshi teaches providing a conductive coating layer formed from nickel over silver electrodes provides protection from oxidation and improved solderability (Funakoshi, [0041]-[0045], [0049]-[0050], Fig. 4 see: coating layers 14 of nickel provided over first electrode 12 and second electrode 11).
Modified Harada teaches where the second conductive layer includes a portion connected to the first wire via the first conductive adhesive layer and the fourth conductive layer includes a portion connected to the second wire via the second conductive adhesive layer, but does not explicitly disclose the second conductive layer includes a portion in direct contact with the first wire and the fourth conductive layer includes a portion in direct contact with the second wire.
Modified Harada teaches the first electrode having two ends and the second electrode having to ends, but does not explicitly disclose where the first conductive adhesive layer is placed only on an edge of the first electrode and is placed at both ends of the first electrode and the second conductive adhesive layer is placed only on an edge of the second electrode and is placed at both ends of the second electrode.
Linderman discloses a back contact solar cell having a first electrode and a second electrode connected to respective first and second wires (Linderman, C2/L16-24, C8/L64-67, C9/L1-6, Figs. 10-12 see: each solar cell 202 includes positive and negative electrodes having solder pads 212 and 214 at their edges connected to respective interconnects 220).
Linderman teaches where the first electrode includes a portion connected to the first wire via the first conductive adhesive layer and includes a portion in direct contact with the first wire and the second electrode includes a portion connected to the second wire via the second conductive adhesive layer, and a portion in direct contact with the second wire (Linderman, C8/L64-67, C9/L1-18, L39-46, Figs. 10-12 and 15-16, see: each solder pad 212 or 214 of the positive and negative electrodes includes a portion connected to tabs 224, 225 of a respective interconnector 220 through solder joint 218 and a portion of each solder pad upper surface 219 flatly contacts the depression 226 of interconnect tab lower surface 229).
Linderman teaches the first electrode having two ends and the second electrode having to ends, where the first conductive adhesive layer is placed only on an edge of the first electrode and is placed at both ends of the first electrode and the second conductive adhesive layer is placed only on an edge of the second electrode and is placed at both ends of the second electrode (Linderman, C2/L16-24, C8/L64-67, C9/L1-18, L39-46, Figs. 10-12 and 15-16, see: the conductive adhesive forming solder joints 218 are located on each solder pad 212 or 214 of each positive and negative electrode which are located at an edge of their respective positive and negative electrode and located at both ends of one side of each solar cell electrode). Linderman discloses this connection structure helps prevent solar cell cracking or failure of solder joints due to the effects of thermal fatigue (Linderman, C1/L34-62).
Linderman and modified Harada are combinable as they are both concerned with the field of back contact solar cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Harada in view of Linderman such that the second conductive layer of modified Harada includes a portion connected to the first wire of modified Harada via the first conductive adhesive layer and a portion in direct contact with the first wire and the fourth conductive layer of modified Harada includes a portion connected to the second wire of modified Harada via the second conductive adhesive layer and a portion in direct contact with the second wire as taught by Linderman (Linderman, C8/L64-67, C9/L1-18, L39-46, Figs. 10-12 and 15-16, see: each solder pad 212 or 214 of the positive and negative electrodes includes a portion connected to tabs 224, 225 of a respective interconnector 220 through solder joint 218 and a portion of each solder pad upper surface 219 flatly contacts the depression 226 of interconnect tab lower surface 229) where the first conductive adhesive layer is placed only on an edge of the first electrode and is placed at both ends of the first electrode and the second conductive adhesive layer is placed only on an edge of the second electrode and is placed at both ends of the second electrode as taught by Linderman (Linderman, C2/L16-24, C8/L64-67, C9/L1-18, L39-46, Figs. 10-12 and 15-16, see: the conductive adhesive forming solder joints 218 are located on each solder pad 212 or 214 of each positive and negative electrode which are located at an edge of their respective positive and negative electrode and located at both ends of one side of each solar cell electrode) as Linderman discloses this connection structure helps prevent solar cell cracking or failure of solder joints due to the effects of thermal fatigue (Linderman, C1/L34-62).

Regarding claim 3 modified Harada discloses the photovoltaic device according to claim 1, and as Funakoshi teaches wherein the second and fourth conductive layers are composed of nickel (Funakoshi, [0041]-[0045], [0049]-[0050], Fig. 4 see: coating layers 14 of nickel) and Harada teaches where the first wire and second wire can be formed from copper or silver and include a coating of silver (Harada, [0094]), the structure of Harada is considered to meet the limitations of displaying the inherent material properties where the second conductive layer is composed of a metal (nickel) more likely to be oxidized than the first wire (silver) and the fourth conductive layer is composed of a metal (nickel) more likely to be oxidized than the second wire (silver). See MPEP 2112.

Regarding claim 4 modified Harada discloses the photovoltaic device according to claim 1, and as Funakoshi teaches wherein the second and fourth conductive layers are composed of nickel (Funakoshi, [0041]-[0045], [0049]-[0050], Fig. 4 see: coating layers 14 of nickel) and Harada teaches where the first wire and second wire can be formed from copper or silver (Harada, [0094]), the structure of Harada is considered to meet the limitations of displaying the inherent material properties where the second conductive layer is composed of a metal (nickel) with a higher hardness than the first wire (copper/silver) and the fourth conductive layer is composed of a metal (nickel) with a higher hardness than the second wire (copper/silver). See MPEP 2112.

Regarding claim 5 modified Harada discloses the photovoltaic device according to claim 1, and Funakoshi teaches wherein the second and fourth conductive layers are composed primarily of nickel (Funakoshi, [0041]-[0045], [0049]-[0050], Fig. 4 see: coating layers 14 of nickel).  

Regarding claim 6 modified Harada discloses a solar cell module comprising a photovoltaic device according to claim 1 (Harada, [0090] see: the photovoltaic elements can be combined into a module through a wiring sheet).


Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726